Citation Nr: 0931784	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of an infection of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The Veteran's claims file comes from the VA 
Regional Office in Louisville, Kentucky (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

There is no medical evidence of record that provides an 
opinion that any currently diagnosed left knee disorder is 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of an infection of the left knee have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, letters dated 
in July 2004 and August 2004 satisfied the duty to notify 
provisions.  An additional letter was also provided to the 
Veteran in March 2007.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion was provided to the Veteran 
in connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
which resulted from the failure of VA medical personnel to 
provide proper treatment during a left knee surgical 
operation.  Specifically, the Veteran claims that he incurred 
a Staphylococcal infection as a result of unclean instruments 
used during a left knee surgical operation.

A July 2000 VA x-ray examination report stated that the 
Veteran had a total left knee prosthesis 2 years before.  On 
examination, there was no evidence of infection.  The 
impression was marked increase in the synovial effusion.

An October 2000 VA operative report stated that the 
preoperative diagnosis was swollen left knee status post 
total knee arthroplasty.  The procedure performed as a needle 
aspiration of the left knee.  The postoperative diagnosis was 
swollen left knee status post total knee arthroplasty.  The 
report stated that the aspirated "fluid was sent for cell 
count, Gram stain, and culture and sensitivity."

An October 2000 VA x-ray examination report stated that after 
views of the left knee, the impression suggested "clinical 
correlation to rule out infectious process."

A January 2001 VA x-ray examination report stated after views 
of both knees, the impression included "possible 
infection . . . of the left prosthesis."

An April 2001 VA operative report stated that the pre-
operative diagnosis was aseptic loosening of a left total 
knee arthroplasty.  The report stated that over the previous 
year, the Veteran complained of increasing left knee pain.  
The Veteran "had no signs of infection clinically and was 
scheduled for an implant removal and revision of total knee 
arthroplasty for aseptic loosening."  During the operative 
procedure, a bloody knee effusion was found, and "[t]he 
fluid was sent to the lab for [immediate] Gram stain and will 
be sent for culture and sensitivity."  The procedure then 
continued, until "the Gram staining culture and sensitivity 
report was returned to us, which was positive for Gram-
positive cocci in pairs."  The report stated that the total 
knee revision was then aborted and the operation proceeded 
with irrigation, debridement, and placement of a spacer.  The 
post-operative diagnosis was infection, left total knee.

A May 2001 VA medical report stated that in the April 2001 VA 
surgical operation, the Veteran "was found to have a 
positive gram stain positive for diplococci and it was felt 
at this time that this represented a chronic subclinical type 
infection of his left total knee arthroplasty."  The report 
noted that the Veteran was placed on intravenous antibiotics 
and discharge to a private inpatient rehabilitation facility.

A May 2001 private medical report stated that the Veteran was 
admitted with a history of left knee infection for which he 
was being given antibiotics.  After physical examination, the 
assessment was history of Staphylococcus infection of the 
left knee.  The report noted that a doctor with the 
Infectious Disease Service would provide an evaluation and 
recommendation.

A May 2001 private medical report dated the next day stated 
that the Veteran was seen to rule out sepsis.

We have been asked to se him today, 
because he has the diagnosis of left knee 
infection with Staphylococcus.  Upon more 
questioning, the [Veteran] and his 
daughter reported to me that he has 
recurrent fevers at home and chills.  
Apparently, the left knee infection was 
long lasting.  The [Veteran] had several 
arthrocentesis done with negative cure, 
but then when decision was made about 
changing the prosthetic joint in April 
2001, Staphylococcus was cultured.  He 
has a spacer in place in this knee and he 
is on oral antibiotic.  The [Veteran] and 
his daughter cannot tell me exactly the 
name of the antibiotic.  They are unable 
to tell me what was the specific name of 
the bacteria, neither if the blood 
cultures were positive ever in VA.

After physical examination and laboratory testing, the 
provisional diagnosis was left knee infection with a normal 
white count and no left shift.  The plan stated that 3 sets 
of blood cultures would be obtained, along with medical 
records, blood cultures, and left knee cultures from VA.

A May 2001 private discharge summary report stated that the 
Veteran had previously

been treated with [intravenous 
medication] for the past six weeks 
secondary to a left knee infection.  [A 
doctor] of the infectious disease service 
also was following the [Veteran] on this 
admission and felt that the [Veteran] did 
not have a septic arthritis and that the 
only test performed was a gram stain 
which revealed gram positive cocci, not 
on culture.  The recommendation thus was 
to discontinue the antibiotics with 
follow up at the VA for a prosthetic knee 
replacement.

An August 2001 VA discharge summary report stated that the 
Veteran's principal diagnosis was infected left total knee 
arthroplasty.  The reported that that during a previous 
surgical operation

it was noted that he had a positive Gram 
stain; so, a spacer was placed, and [the 
Veteran] was then referred to Infectious 
Disease for [intravenous] antibiotics to 
treat his joint infection.  [He] was 
followed by Infectious Disease, as well 
as Orthopedics until it was time for his 
surgery to be safely performed. . . . 
final cultures preoperatively were 
negative.

The report noted that a revision, left total knee 
arthroplasty, was then performed.

Multiple VA outpatient medical reports dated from September 
2003 through December 2004 noted that the Veteran had a 
history of a left knee Staphylococcal infection after a total 
knee arthroplasty.

A November 2004 VA medical opinion stated that the Veteran's 
claims file had been reviewed.  The report noted that 

before surgery there were no clinical 
signs of infection including a normal 
white blood cell count on [April 21, 
2001].  The [V]eteran was taken to the 
operating room and was prepped in the 
usual sterile fashion.  I did review 
completely the dictation of the 
op[eration] report from [April 24, 2001], 
and I was not able to locate any abnormal 
procedures or any lack of sterile 
technique.  It appeared to me that the 
Veteran was prepared for surgery in a 
perfectly appropriate manner.

It was noted during the operation that 
the [V]eteran was suffering from a bloody 
knee effusion.  At this time, Gram's 
stain was acquired on the effusion as 
would normally be done to evaluate for 
possible infection.  The initial Gram's 
stain did show Gram-positive cocci in 
pairs.  At this time, a decision was made 
to postpone revision of the total knee 
and to treat for possible infection.  The 
[V]eteran's knee was irrigated thoroughly 
with fluids and antibiotics. . . .  The 
[Veteran] was treated with intravenous 
antibiotics.  The culture results taken 
from the left knee effusion did not show 
any growth, including no evidence of 
Staph[ylococcus] infection.  The 
[V]eteran's knee eventually did 
heal. . . .

1.  I was not able to locate any clinical 
evidence of Staphylococcal infection of 
the left knee.
2.  I was not able to locate any aspect 
of the [V]eteran's medical care that was 
outside what would be considered standard 
care.

I am not able to locate anything in the 
medical records to do with the left knee 
surgery in April 2001, [that] would be 
considered a fault of the VA and I was 
not able to locate any event that was 
reasonably foreseeable.  It should again 
be noted that I was not able to locate 
any clinical evidence of Staphylococcal 
infection of the left knee.

The medical evidence of record does not show that the Veteran 
sustained a left knee infection as the result of the failure 
of VA medical personnel to provide proper treatment during a 
left knee surgical operation.  First, the preponderance of 
the medical evidence of record does not show that the Veteran 
experienced a left knee infection at all.  There is no 
medical evidence of a left knee infection prior to January 
2001, when a VA x-ray examination report noted that an 
infection was "possible."  While "clinical correlation" 
was suggested in October 2000 to "rule out infectious 
process" there is no medical evidence of record that such a 
clinical correlation was performed with a positive result.  
As part of an April 2001 surgical operation, a Gram stain was 
performed on a bloody effusion noted during the operation.  
That test was positive, and as a result the Veteran was 
placed on antibiotics to fight a potential infection.  
However, both the May 2001 private discharge summary report 
and the November 2004 VA medical opinion specifically said 
that an infection was not found on culture.  The conclusions 
were that even though the Gram stain was positive and the 
Veteran had been treated with antibiotics, that he did not 
actually have a left knee infection.  As a result, the 
surgical operation was completed in August 2001, at which 
time there was again no evidence of an infection.

While multiple VA outpatient medical reports dated from 
September 2003 through December 2004 noted that the Veteran 
had a history of a left knee Staphylococcal infection, these 
reports were based on the Veteran's reported history.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Such evidence 
cannot enjoy the presumption of truthfulness, because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The United 
States Court of Appeals for Veterans Claims has held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
this case, the May 2001 private discharge summary report and 
the November 2004 VA medical opinion stated that the Veteran 
did not in fact have a left knee infection, despite the 
treatment he was given for an infection.  The former was 
based on contemporary examination by an infectious disease 
specialist, and the latter was based on a review of the 
Veteran's entire claims file.  As such, the preponderance of 
the medical evidence of record does not show that the Veteran 
experienced a left knee infection.

Second, there is no medical evidence of record that any 
currently diagnosed left knee disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel.  The only medical evidence of record which 
discusses whether the Veteran's medical treatment was 
deficient in any manner is the November 2004 VA medical 
opinion.  That medical opinion stated that there was no 
evidence of "any aspect of the [V]eteran's medical care that 
was outside what would be considered standard care," and 
that there was nothing "to do with the left knee surgery in 
April 2001, [that] would be considered a fault of the VA."  
While the Veteran claims that he experienced a left knee 
infection as a result of the failure of VA medical personnel 
to provide proper treatment during a left knee surgical 
operation, there is no medical evidence of record that 
provides an opinion that any currently diagnosed left knee 
disorder is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.

The Veteran's statements alone are not sufficient to prove 
that he experiences additional disability related to a left 
knee disorder as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that it was due to an event 
not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he 
experiences additional disability related to a left knee 
disorder as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, the medical evidence of record does not show that the 
Veteran experiences additional disability related to a left 
knee disorder as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that it was due to an event 
not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  Accordingly, compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of an 
infection of the left knee are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran experiences additional 
disability related to a left knee disorder as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of an 
infection of the left knee is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


